Motion to amend remittitur order and for other relief granted to the extent that order entered May 23, 1980 (75 AD2d 1023) recalled and decision entered May 9, 1980 amended to affirm the granting of the cross motion of the defendant, Loblaws, Inc., against Custom Beverage Packers on the thoery of breach of warranty and the cross motion of Custom Beverage Packers against Anchor Hocking Corp. on the theory of breach of warranty. Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.